Citation Nr: 0834386	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-04 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to special monthly compensation on account of 
the loss of use of both hands.

2.  Entitlement to automobile financial assistance and 
adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from August 1958 to 
June 1962 and from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran has been awarded service connection for radial 
nerve paresis and palsy of the right wrist, currently 
evaluated as 50 percent disabling; bilateral sensorineural 
hearing loss, currently evaluated as 30 percent disabling; 
diabetes mellitus, currently evaluated as 20 percent 
disabling; reflex sympathetic dystrophy syndrome of the left 
wrist, currently evaluated as 20 percent disabling; arthritis 
from a right wrist fracture, evaluated as 10 percent 
disabling; and tinnitus, evaluated as 10 percent disabling.

The veteran is seeking special monthly compensation (SMC) for 
loss of use of both hands.  SMC is payable in addition to the 
basic rate of compensation otherwise payable on the basis of 
degree of disability.  See 38 U.S.C.A. § 1114 (West Supp. 
2008); 38 C.F.R. § 3.350 (2008).  SMC is payable at the (m) 
rate for, among other things, anatomical loss or loss of use 
of both hands as the result of service-connected disability.  
38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c)(1)(i).

Loss of use of a hand will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).

The veteran is also seeking a certificate of eligibility for 
financial assistance in the purchase of an automobile and 
adaptive equipment for an automobile.  A veteran is entitled 
to such benefits if, among other things, he has loss or 
permanent loss of use of one or both hands as the result of 
service-connected disability.  See 38 U.S.C.A. § 3902 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.808 (2007).

The veteran asserts that he has loss of use of both hands as 
a result of his service-connected right and left wrist and 
hand disabilities.  He states that he has associated symptoms 
of pain, spasms, weakness, and numbness.  The veteran states 
that, particularly while driving his car, his hands go limp 
for periods of up to ten seconds.  The veteran's wife and 
friend have submitted statements in which they attest to 
observing the veteran's symptoms and driving problems.

In December 2003, the veteran underwent VA examination of his 
wrists and hands.  The veteran had limitation of motion of 
the forearms and wrists, but retained some motion.  His grip 
was 3/5 power, bilaterally.  The examiner diagnosed the 
veteran with peripheral neuropathy of the left and right hand 
and wrist.  The examiner gave the opinion that the veteran 
has lost confident use of both left and right upper 
extremities with intermittent spasm and total loss of use 
lasting anywhere up to ten seconds.  The examiner related the 
effects to the veteran's service-connected disabilities.

The Board finds that a remand of the claims is necessary for 
further development.  No medical provider, including the 
December 2003 VA examiner, has commented on whether the 
veteran has loss of use of the hands based on the standard 
set forth in 38 C.F.R. § 3.350(a)(2).  That is, no medical 
provider has commented on whether no effective function 
remains in the veteran's hands "other than that which would 
be equally well served by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance."  Therefore, the veteran should be scheduled for 
a VA examination in order to determine whether he has loss of 
use of his hands as a result of service-connected disability.

It appears that the veteran receives regular treatment at the 
VA Medical Center (VAMCs) in Iron Mountain, Michigan, and 
Milwaukee, Wisconsin.  Updated treatment records should be 
obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the veteran's more recent 
treatment records (since October 2005) 
from the Iron Mountain and Milwaukee 
VAMCs and associate the records with the 
claims folder.

2.  Schedule the veteran for a VA 
examination of his wrists and hands with 
an examiner with the expertise to 
determine if the veteran has loss of use 
of his hands.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner.  The examiner must 
answer the following question with 
respect to both the left and right hands:  

Does the veteran have no 
effective function remaining in 
the hand other than that which 
would be equally well served by 
an amputation stump at the site 
of election below the elbow 
with use of a suitable 
prosthetic appliance?

The determination must be made on the 
basis of the actual remaining function, 
whether the acts of grasping, 
manipulation, etc., could be accomplished 
equally well by an amputation stump with 
prosthesis.  See 38 C.F.R. § 3.350(a)(2).

If the examiner answers in the 
affirmative to the above question for one 
hand or both hands, the examiner must 
answer the following question:

Is the loss of use of the 
hand(s) permanent?


All opinions should be set forth in 
detail and explained in the context of 
the examination results and the record.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

